Exhibit 10.1

TAX MATTERS AGREEMENT

by and among

Danaher Corporation,

Potomac Holding LLC

and

NetScout Systems, Inc.

Dated as of July 14, 2015



--------------------------------------------------------------------------------

TAX MATTERS AGREEMENT

THIS TAX MATTERS AGREEMENT (this “Agreement”), dated as of July 14, 2015, is by
and among Danaher Corporation, a Delaware corporation (“Danaher”), Potomac
Holding LLC, a Delaware limited liability company (“Newco”), and NetScout
Systems, Inc., a Delaware corporation (“NetScout”). Each of Danaher, Newco and
NetScout is sometimes referred to herein as a “Party” and, collectively, as the
“Parties.”

WHEREAS, Danaher is engaged, directly and indirectly, in the Communications
Business;

WHEREAS, the Board of Directors of Danaher has determined that it is advisable
and in the best interests of Danaher and Danaher’s shareholders to separate the
Communications Business from the other businesses of Danaher and to divest the
Communications Business in the manner contemplated by the Distribution Agreement
and the Merger Agreement;

WHEREAS, Danaher and Newco have entered into the Distribution Agreement pursuant
to which (a) (i) Danaher will, and will cause its Subsidiaries to, transfer
certain assets, liabilities and subsidiaries of the Communications Business to
Newco and its Subsidiaries, and (ii) Newco will, and/or will cause one or more
of its Subsidiaries to, transfer certain assets, liabilities, subsidiaries
and/or businesses to Danaher and its Subsidiaries, as a result of which Newco
will own, directly and indirectly through its Subsidiaries, the Communications
Business and will not own, directly or indirectly through its Subsidiaries, any
of the Danaher Business (collectively, the “Restructuring”), and (b) Danaher
will distribute the interests in Newco to its shareholders (the “Distribution”)
as described therein;

WHEREAS, the Parties intend that, for U.S. federal income Tax purposes, certain
steps of the Restructuring and the Distribution shall qualify as tax-free
transactions within the meaning of Section 355(a) and/or Section 368(a)(1)(D) of
the Code;

WHEREAS, Danaher has requested the IRS Ruling from the IRS;

WHEREAS, the Parties contemplate that, pursuant to the Merger Agreement,
immediately after the Distribution and at the Effective Time, RS Merger Sub I,
Inc. shall be merged (the “Merger”) with and into Newco, with Newco surviving
the Merger as a wholly owned subsidiary of NetScout, and the Newco Common Units
shall be converted into the right to receive shares of common stock of NetScout
on the terms and subject to the conditions of the Merger Agreement and in
accordance with the Delaware General Corporation Law and the Delaware Limited
Liability Company Act;

WHEREAS, immediately following the Merger, Newco will merge with and into RS
Merger Sub II, LLC, a Delaware limited liability company and a direct wholly
owned subsidiary of NetScout (“Merger Sub II”) with Merger Sub II surviving the
merger (such merger, the “LLC Merger”) in the manner contemplated by the Merger
Agreement; and

WHEREAS, the Parties wish to (a) provide for the payment of Tax liabilities and
entitlement to refunds thereof, allocate responsibility for, and cooperation in,
the filing of Tax Returns, and provide for certain other matters relating to
Taxes and (b) set forth certain covenants and indemnities relating to the
preservation of the tax-free status of certain steps of the Restructuring and
the Distribution.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements contained herein, and intending to be
legally bound hereby, the Parties agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 General. As used in this Agreement, the following terms shall have
the following meanings:

“Accounting Firm” has the meaning set forth in Section 8.01.

“Adjustment” means an adjustment of any item of income, gain, loss, deduction,
credit or any other item affecting Taxes of a taxpayer pursuant to a Final
Determination.

“Agreement” has the meaning set forth in the preamble to this Agreement.

“Ancillary Agreement” has the meaning set forth in the Distribution Agreement.

“Benefited Party” has the meaning set forth in Section 4.01(b).

“Carryback” has the meaning set forth in Section 4.02(b).

“Closing Date” has the meaning set forth in the Merger Agreement.

“Code” means the Internal Revenue Code of 1986, as amended.

“Common Parent” means the “common parent corporation” of an “affiliated group”
(in each case, within the meaning of Section 1504 of the Code) filing a U.S.
federal consolidated Income Tax Return.

“Communications Business” has the meaning set forth for in the Distribution
Agreement.

“Confidentiality Agreement” has the meaning set forth in the Merger Agreement.

“Counsel” means Skadden, Arps, Slate, Meagher & Flom LLP.

“Danaher” has the meaning set forth in the preamble to this Agreement.

“Danaher Business” means any businesses currently or formerly conducted by any
member of the Danaher Group, other than the Communications Business.

“Danaher Consolidated Return” means the U.S. federal Income Tax Return required
to be filed by Danaher as the Common Parent.

 

-2-



--------------------------------------------------------------------------------

“Danaher Consolidated Taxes” means any U.S. federal Income Taxes attributable to
any Danaher Consolidated Return.

“Danaher Disqualifying Action” means (a) any action (or the failure to take any
action) within its control by Danaher or any Danaher Entity (including entering
into any agreement, understanding or arrangement or any negotiations with
respect to any transaction or series of transactions) that, (b) any event (or
series of events) involving the capital stock of Danaher, any assets of Danaher
or any assets of any Danaher Entity that, or (c) any breach by Danaher or any
Danaher Entity of any representation, warranty or covenant made by them in this
Agreement that, in each case, would affect the Tax-Free Status of the
Transactions; provided, however, the term “Danaher Disqualifying Action” shall
not include any action described in or contemplated by the Distribution
Agreement, the Merger Agreement or any Ancillary Agreement or that is undertaken
pursuant to the Restructuring or the Distribution.

“Danaher Entity” means any Subsidiary of Danaher immediately after the Effective
Time.

“Danaher Group” means, individually or collectively, as the case may be, Danaher
and any Danaher Entity.

“Danaher Taxes” means, without duplication, (a) any Danaher Consolidated Taxes,
(b) any (i) gain recognized under Treasury Regulations Section 1.1502-19(b) in
connection with an excess loss account with respect to the stock of Newco or any
member of the Newco Group at the time of the Distribution, (ii) net deferred
gains taken into account under Treasury Regulations Section 1.1502-13(d)
associated with deferred intercompany transactions between a Newco Group member
and a Danaher Group member, and (iii) gains described in clause (i) or (ii) that
are imposed under similar state, local or non-U.S. Law, (c) any Taxes imposed on
Newco or any member of the Newco Group under Treasury Regulations
Section 1.1502-6 (or any similar provision of other Law) as a result of Newco or
any such member being or having been included as part of a Danaher Consolidated
Return (or similar consolidated or combined Tax Return under any other provision
of Law), (d) any Taxes not described in clause (a), (b) or (c) (including any
Taxes resulting from an Adjustment) of Danaher or any Subsidiary or former
Subsidiary of Danaher for any Pre-Closing Period and, with respect to a Straddle
Period, the portion of such period ending at the end of the day on the Closing
Date (determined in accordance with Section 2.05), (e) any Taxes attributable to
a Danaher Disqualifying Action, (f) any Transaction Taxes, and (g) any Transfer
Taxes, in each case other than Newco Taxes.

“Disqualifying Action” means a Danaher Disqualifying Action or a Newco
Disqualifying Action.

“Distribution” has the meaning set forth in the recitals to this Agreement.

“Distribution Agreement” means the Separation and Distribution Agreement by and
between Danaher and Newco dated as of October 12, 2014.

“Due Date” means (a) with respect to a Tax Return, the date (taking into account
all valid extensions) on which such Tax Return is required to be filed under
applicable Law and (b) with respect to a payment of Taxes, the date on which
such payment is required to be made to avoid the incurrence of interest,
penalties and/or additions to Tax.

 

-3-



--------------------------------------------------------------------------------

“Effective Time” has the meaning set forth in the Merger Agreement.

“Employee Matters Agreement” means the Employee Matters Agreement by and between
the Parties dated as of July 14, 2015.

“Extraordinary Transaction” means any action that is not in the Ordinary Course
of Business, but shall not include any action described in or contemplated by
the Distribution Agreement, the Merger Agreement or any Ancillary Agreement
(including, without limitation, the LLC Merger) or that is undertaken pursuant
to the Restructuring or the Distribution.

“Fifty-Percent or Greater Interest” has the meaning ascribed to such term for
purposes of Sections 355(d) and (e) of the Code.

“Final Determination” means the final resolution of liability for any Tax for
any taxable period, by or as a result of (a) a final decision, judgment, decree
or other order by any court of competent jurisdiction that can no longer be
appealed, (b) a final settlement with the IRS, a closing agreement or accepted
offer in compromise under Sections 7121 or 7122 of the Code, or a comparable
agreement under the Laws of other jurisdictions, which resolves the entire Tax
liability for any taxable period, (c) any allowance of a refund or credit in
respect of an overpayment of Tax, but only after the expiration of all periods
during which such refund or credit may be recovered by the jurisdiction imposing
the Tax, or (d) any other final resolution, including by reason of the
expiration of the applicable statute of limitations or the execution of a
pre-filing agreement with the IRS or other Taxing Authority.

“Income Tax Return” means any Tax Return on which Income Taxes are reflected or
reported.

“Income Taxes” means any Taxes based upon, measured by, or calculated with
respect to: (a) net income or profits or net receipts (including, but not
limited to, any capital gains, minimum Tax or any Tax on items of Tax
preference, but not including sales, use, real or personal property, or transfer
or similar Taxes) or (b) multiple bases (including corporate franchise, doing
business and occupation Taxes) if one or more bases upon which such Tax may be
based, measured by, or calculated with respect to, is described in clause (a).

“Indemnified Party” means the Party which is entitled to seek indemnification
from the other Party pursuant to the provisions of Article III.

“Indemnifying Party” means the Party from which the other Party is entitled to
seek indemnification pursuant to the provisions of Article III.

“Information” has the meaning set forth in Section 7.01(a).

“Information Request” has the meaning set forth in Section 7.01(a).

“IRS” means the U.S. Internal Revenue Service.

 

-4-



--------------------------------------------------------------------------------

“IRS Ruling” means the U.S. federal income Tax ruling, and any supplements
thereto, issued to Danaher by the IRS in connection with the Restructuring and
the Distribution.

“IRS Ruling Request” means any letter filed by Danaher with the IRS requesting a
ruling regarding certain tax consequences of the Transactions and any amendment
or supplement to such ruling request letter.

“LLC Merger” has the meaning set forth in the recitals to this Agreement.

“Law” means any U.S. or non-U.S. federal, national, supranational, state,
provincial, local or similar statute, law, ordinance, regulation, rule, code,
administrative pronouncement, order, requirement or rule of law (including
common law).

“Merger” has the meaning set forth in the recitals to this Agreement.

“Merger Agreement” has the meaning set forth in the Distribution Agreement.

“Merger Sub II” has the meaning set forth in the recitals to this Agreement.

“Mixed Business Income Tax Return” means any Income Tax Return (other than a
Danaher Consolidated Return), including any consolidated, combined or unitary
Income Tax Return, that reflects or reports Income Taxes that relate to at least
one asset or activity that is part of the Danaher Business, on the one hand, and
at least one asset or activity that is part of the Communications Business, on
the other hand.

“Mixed Business Non-Income Tax Return” means any Non-Income Tax Return that
reflects or reports Non-Income Taxes that relate to at least one asset or
activity that is part of the Danaher Business, on the one hand, and at least one
asset or activity that is part of the Communications Business, on the other
hand.

“Mixed Business Non-Income Taxes” means any U.S. federal, state or local, or
foreign Non-Income Taxes attributable to any Mixed Business Non-Income Tax
Return.

“Mixed Business Non-U.S. Income Tax Return” means any Mixed Business Income Tax
Return on which Mixed Business Non-U.S. Income Taxes are reflected or reported.

“Mixed Business Non-U.S. Income Taxes” means any foreign Income Taxes
attributable to any Mixed Business Income Tax Return.

“Mixed Business U.S. Income Tax Return” means any Mixed Business Income Tax
Return on which Mixed Business U.S. Income Taxes are reflected or reported.

“Mixed Business U.S. Income Taxes” means any U.S. federal, state or local Income
Taxes attributable to any Mixed Business Income Tax Return.

“NetScout” has the meaning set forth in the preamble to this Agreement.

“Newco” has the meaning set forth in the preamble to this Agreement.

 

-5-



--------------------------------------------------------------------------------

“Newco capital stock” means the equity interests in Newco, treated as stock for
U.S. federal income tax purposes.

“Newco Disqualifying Action” means (a) any action (or the failure to take any
action) within its control by Newco or any Newco Entity (including entering into
any agreement, understanding or arrangement or any negotiations with respect to
any transaction or series of transactions) that, (b) any event (or series of
events) involving the capital stock of Newco, any assets of Newco or any assets
of any Newco Entity that, or (c) any breach by Newco or any Newco Entity of any
representation, warranty or covenant made by them in this Agreement that, in
each case, would affect the Tax-Free Status of the Transactions; provided,
however, that the term “Newco Disqualifying Action” shall not include any action
(including, without limitation, the LLC Merger) described in or contemplated by
the Distribution Agreement, the Merger Agreement or any Ancillary Agreement or
that is undertaken pursuant to the Restructuring or the Distribution.

“Newco Employee” has the meaning set forth in Section 4.04(b).

“Newco Entity” means any Subsidiary of Newco immediately after the Effective
Time.

“Newco Excluded Taxes” means (a) any Transaction Taxes and (b) Taxes caused by a
Danaher Disqualifying Action, in each case except to the extent attributable to
a Newco Disqualifying Action.

“Newco Group” means, individually or collectively, as the case may be, Newco and
any Newco Entity.

“Newco Taxes” means, without duplication, (a) any Taxes of Danaher or any
Subsidiary or former Subsidiary of Danaher for any Post-Closing Period
attributable to the Tax Items properly attributable to assets or activities of
the Communications Business, as determined pursuant to Section 2.08, and (b) any
Taxes attributable to a Newco Disqualifying Action, in each case including any
Taxes resulting from an Adjustment. For the avoidance of doubt, Newco Taxes
shall not include any Newco Excluded Taxes.

“Non-Income Tax Return” means any Tax Return relating to Taxes other than Income
Taxes.

“Non-Income Taxes” means any Taxes other than Income Taxes.

“Notified Action” has the meaning set forth in Section 6.03(a).

“Opinions” means the opinions of Counsel with respect to certain Tax aspects of
the Transactions.

“Ordinary Course of Business” means an action taken by a Person only if such
action is taken in the ordinary course of the normal operations of such Person.

“Party” and “Parties” have the meaning set forth in the preamble to this
Agreement.

 

-6-



--------------------------------------------------------------------------------

“Past Practice” means past practices, accounting methods, elections and
conventions.

“Person” has the meaning set forth in the Distribution Agreement.

“Post-Closing Period” means any taxable period (or portion thereof) beginning
after the Closing Date, including for the avoidance of doubt, the portion of any
Straddle Period beginning after the Closing Date.

“Pre-Closing Period” means any taxable period (or portion thereof) ending on or
before the Closing Date, including for the avoidance of doubt, the portion of
any Straddle Period ending at the end of the day on the Closing Date.

“Preparing Party” has the meaning set forth in Section 2.04(a)(ii).

“Proposed Acquisition Transaction” means a transaction or series of transactions
(or any agreement, understanding or arrangement, within the meaning of Section
355(e) of the Code and Treasury Regulation Section 1.355-7, or any other
regulations promulgated thereunder, to enter into a transaction or series of
transactions), whether such transaction is supported by Newco management or
shareholders, is a hostile acquisition, or otherwise, as a result of which one
or more Persons would (directly or indirectly) acquire, or have the right to
acquire, from Newco and/or one or more holders of outstanding shares of Newco
capital stock, as the case may be, a number of shares of Newco capital stock
that would, when combined with any other direct or indirect changes in ownership
of Newco capital stock pertinent for purposes of Section 355(e) of the Code
(including the Merger and the LLC Merger), comprise 50% or more of (a) the value
of all outstanding shares of stock of Newco as of the date of such transaction,
or in the case of a series of transactions, the date of the last transaction of
such series, or (b) the total combined voting power of all outstanding shares of
voting stock of Newco as of the date of such transaction, or in the case of a
series of transactions, the date of the last transaction of such series.
Notwithstanding the foregoing, a Proposed Acquisition Transaction shall not
include (i) the adoption by Newco or NetScout of, or the issuance of stock
pursuant to, a shareholder rights plan or (ii) issuances by Newco that satisfy
Safe Harbor VIII (relating to acquisitions in connection with a person’s
performance of services) or Safe Harbor IX (relating to acquisitions by a
retirement plan of an employer) of Treasury Regulation Section 1.355-7(d). For
purposes of determining whether a transaction constitutes an indirect
acquisition, any recapitalization resulting in a shift of voting power or any
redemption of shares of stock shall be treated as an indirect acquisition of
shares of stock by the non-exchanging shareholders (except to the extent
provided otherwise in the IRS Ruling). This definition and the application
thereof is intended to monitor compliance with Section 355(e) of the Code and
shall be interpreted accordingly. Any clarification of, or change in, the
statute or regulations promulgated under Section 355(e) of the Code shall be
incorporated in this definition and its interpretation. For the avoidance of
doubt, neither the Merger nor the LLC Merger shall constitute a Proposed
Acquisition Transaction.

“Refund” means any refund (or credit in lieu thereof) of Taxes (including any
overpayment of Taxes that can be refunded or, alternatively, applied to other
Taxes payable), including any interest paid on or with respect to such refund of
Taxes; provided, however, that for purposes of this Agreement, the amount of any
Refund required to be paid to another Party shall be reduced by the net amount
of any Income Taxes imposed on, related to, or attributable to, the receipt or
accrual of such Refund.

 

-7-



--------------------------------------------------------------------------------

“Restriction Period” has the meaning set forth in Section 6.02(b).

“Restructuring” has the meaning set forth in the recitals to this Agreement.

“Restructuring VAT” means any VAT arising pursuant to the Restructuring or
otherwise arising prior to the Closing Date.

“Reviewing Party” has the meaning set forth in Section 2.04(a)(ii).

“Single Business Return” means any Tax Return including any consolidated,
combined or unitary Tax Return, that reflects or reports Tax Items relating only
to the Danaher Business, on the one hand, or the Communications Business, on the
other (but not both).

“Single Business Return Preparing Party” has the meaning set forth in
Section 2.04(b).

“Single Business Return Reviewing Party” has the meaning set forth in
Section 2.04(b).

“Single Business Taxes” means any U.S. federal, state or local, or foreign Taxes
attributable to any Single Business Return.

“Straddle Period” means any taxable period that begins on or before and ends
after the Closing Date.

“Subsidiary” has the meaning set forth in the Distribution Agreement.

“Tax” means (a) all taxes, charges, fees, duties, levies, imposts, or other
similar assessments, imposed by any U.S. federal, state or local or foreign
governmental authority, including, but not limited to, net income, gross income,
gross receipts, excise, real property, personal property, sales, use, service,
service use, license, lease, capital stock, transfer, recording, franchise,
business organization, occupation, premium, environmental, windfall profits,
profits, customs, duties, payroll, wage, withholding, social security,
employment, unemployment, insurance, severance, workers compensation, excise,
stamp, alternative minimum, estimated, value added, ad valorem and other taxes,
charges, fees, duties, levies, imposts, or other similar assessments, (b) any
interest, penalties or additions attributable thereto and (c) all liabilities in
respect of any items described in clauses (a) or (b) payable by reason of
assumption, transferee or successor liability, operation of Law or Treasury
Regulation Section 1.1502-6(a) (or any predecessor or successor thereof or any
analogous or similar provision under Law).

“Tax Attributes” means net operating losses, capital losses, investment tax
credit carryovers, earnings and profits, foreign tax credit carryovers, overall
foreign losses, previously taxed income, separate limitation losses and any
other losses, deductions, credits or other comparable items that could affect a
Tax liability for a past or future taxable period.

“Tax Benefit” means any refund, credit, or other reduction in Tax payments
otherwise required to be made to a Taxing Authority.

 

-8-



--------------------------------------------------------------------------------

“Tax Cost” means any increase in Tax payments otherwise required to be made to a
Taxing Authority (or any reduction in any refund otherwise receivable from any
Taxing Authority).

“Tax-Free Status of the Transactions” means the qualification of the
Transactions for the intended tax treatment set forth in the Opinions and/or the
IRS Ruling.

“Tax Item” means any item of income, gain, loss, deduction, credit, recapture of
credit or any other item which increases or decreases Taxes paid or payable.

“Tax Materials” has the meaning set forth in Section 6.01(a).

“Tax Matter” has the meaning set forth in Section 7.01(a).

“Tax Package” means all relevant Tax-related information relating to the
operations of the Danaher Business or the Communications Business, as
applicable, that is reasonably necessary to prepare and file the applicable Tax
Return.

“Tax Proceeding” means any audit, assessment of Taxes, pre-filing agreement,
other examination by any Taxing Authority, proceeding, appeal of a proceeding or
litigation relating to Taxes, whether administrative or judicial, including
proceedings relating to competent authority determinations.

“Tax Return” means any return, report, certificate, form or similar statement or
document (including any related or supporting information or schedule attached
thereto and any information return, or declaration of estimated Tax) required to
be supplied to, or filed with, a Taxing Authority in connection with the
payment, determination, assessment or collection of any Tax or the
administration of any Laws relating to any Tax and any amended Tax return or
claim for refund.

“Taxing Authority” means any governmental authority or any subdivision, agency,
commission or entity thereof or any quasi-governmental or private body having
jurisdiction over the assessment, determination, collection or imposition of any
Tax (including the IRS).

“Transaction Taxes” means (a) any Taxes imposed on or by reason of the
Restructuring, other than any such Taxes caused by a Newco Disqualifying Action,
and (b) any Taxes payable by reason of the distribution of cash or any other
property from Newco to Danaher. For the avoidance of doubt, Transaction Taxes
include, without limitation, Taxes payable by reason of the settlement of
Intercompany Accounts as contemplated by Section 1.07 of the Distribution
Agreement.

“Transactions” means the Restructuring, the Distribution and the other
transactions contemplated by the Distribution Agreement, the Merger Agreement
and the Ancillary Agreements.

“Transfer Taxes” means all sales, use, transfer, real property transfer,
intangible, recordation, registration, documentary, stamp or similar Taxes
imposed on the Restructuring or the Distribution.

 

-9-



--------------------------------------------------------------------------------

“Treasury Regulations” means the final and temporary (but not proposed) income
Tax regulations promulgated under the Code, as such regulations may be amended
from time to time (including corresponding provisions of succeeding
regulations).

“Unqualified Tax Opinion” means a “will” opinion, without substantive
qualifications, of a nationally recognized law or accounting firm, which firm is
reasonably acceptable to Danaher, to the effect that a transaction will not
affect the Tax-Free Status of the Transactions.

“U.S.” means the United States of America.

“U.S. Income Taxes” means any Income Taxes imposed by or payable to the United
States, any State or any political subdivision of the United States or any
State.

“VAT” means the value added tax provided for in European Union Directive
2006/112/EC and charged under the provisions of any national legislation
implementing that directive or European Union Directive 77/388/EEC together with
legislation supplemental thereto and any similar tax in any other jurisdiction.

Section 1.02 Additional Definitions. Capitalized terms not defined in this
Agreement shall have the meaning ascribed to them in the Distribution Agreement.

ARTICLE II

PREPARATION, FILING AND PAYMENT OF TAXES SHOWN DUE ON TAX RETURNS

Section 2.01 U.S. Income Tax Returns.

(a) Danaher Consolidated Returns. Danaher shall prepare and file all Danaher
Consolidated Returns for a Pre-Closing Period or a Straddle Period, and shall
pay all Taxes shown to be due and payable on such Tax Returns; provided that
Newco shall reimburse Danaher for any such Taxes that are Newco Taxes.

(b) Extraordinary Transactions. Notwithstanding anything to the contrary in this
Agreement, for all Tax purposes, the Parties shall report any Extraordinary
Transactions that are caused or permitted by Newco or any Newco Entity on the
Closing Date after the Effective Time as occurring on the day after the Closing
Date pursuant to Treasury Regulation Section 1.1502-76(b)(1)(ii)(B) or any
similar or analogous provision of state, local or foreign Law.

(c) Mixed Business U.S. Income Tax Returns.

(i) Danaher shall prepare and file (or cause a Danaher Entity to prepare and
file) any Mixed Business U.S. Income Tax Return for a Pre-Closing Period or a
Straddle Period required to be filed by Danaher or a Danaher Entity and shall
pay, or cause such Danaher Entity to pay, all Taxes shown to be due and payable
on such Tax Return; provided that Newco shall reimburse Danaher for any such
Taxes that are Newco Taxes.

 

-10-



--------------------------------------------------------------------------------

(ii) Newco shall prepare and file (or cause a Newco Entity to prepare and file)
any Mixed Business U.S. Income Tax Return for a Pre-Closing Period or a Straddle
Period required to be filed by Newco or a Newco Entity after the Closing Date,
if any, and shall pay, or cause such Newco Entity to pay, all Taxes shown to be
due and payable on such Tax Return; provided that Danaher shall reimburse Newco
for any such Taxes that are Danaher Taxes.

(d) Single Business U.S. Income Tax Returns.

(i) Danaher shall prepare and file (or cause a Danaher Entity to prepare and
file) any Single Business Return that relates to U.S. Income Taxes for a
Pre-Closing Period or a Straddle Period required to be filed by Danaher or a
Danaher Entity, if any, and shall pay, or cause such Danaher Entity to pay, all
Taxes shown to be due and payable on such Tax Return; provided that Newco shall
reimburse Danaher for any such Taxes that are Newco Taxes.

(ii) Newco shall prepare and file (or cause a Newco Entity to prepare and file)
any Single Business Return that relates to U.S. Income Taxes for a Pre-Closing
Period or a Straddle Period required to be filed by Newco or a Newco Entity
after the Closing Date, if any, and shall pay, or cause such Newco Entity to
pay, all Taxes shown to be due and payable on such Tax Return; provided that
Danaher shall reimburse Newco for any such Taxes that are Danaher Taxes.

Section 2.02 Mixed Business Non-U.S. Income Tax Returns and Mixed Business
Non-Income Tax Returns.

(a) Danaher shall prepare and file (or cause a Danaher Entity to prepare and
file) any Mixed Business Non-U.S. Income Tax Return and any Mixed Business
Non-Income Tax Return for a Pre-Closing Period or a Straddle Period required to
be filed by Danaher or a Danaher Entity and shall pay, or cause such Danaher
Entity to pay, all Taxes shown to be due and payable on such Tax Return;
provided that Newco shall reimburse Danaher for any such Taxes that are Newco
Taxes.

(b) Newco shall prepare and file (or cause a Newco Entity to prepare and file)
any Mixed Business Non-U.S. Income Tax Return and any Mixed Business Non-Income
Tax Returns, in each case for a Pre-Closing Period or a Straddle Period required
to be filed by Newco or a Newco Entity after the Closing Date, and Newco shall
pay, or cause such Newco Entity to pay, all Taxes shown to be due and payable on
such Tax Return; provided that Danaher shall reimburse Newco for any such Taxes
that are Danaher Taxes.

Section 2.03 Single Business Returns. Except as set forth in Section 2.01(d),
(a) Danaher shall prepare and file (or cause a Danaher Entity to prepare and
file) any Single Business Return for a Pre-Closing Period or a Straddle Period
required to be filed by Danaher or a Danaher Entity and shall pay, or cause such
Danaher Entity to pay, all Taxes shown to be due and payable on such Tax Return;
provided that Newco shall reimburse Danaher for any such Taxes that are Newco
Taxes, and (b) Newco shall prepare and file (or cause a Newco Entity to prepare
and file) any Single Business Return for a Pre-Closing Period or a Straddle
Period

 

-11-



--------------------------------------------------------------------------------

required to be filed by Newco or a Newco Entity and shall pay, or cause such
Newco Entity to pay, all Taxes shown to be due and payable on such Tax Return;
provided that Danaher shall reimburse Newco for any such Taxes that are Danaher
Taxes.

Section 2.04 Tax Return Procedures.

(a) Procedures relating to Tax Returns other than Single Business Returns.

(i) Danaher Consolidated Returns. With respect to all Danaher Consolidated
Returns for the taxable year which includes the Closing Date, Danaher shall use
the closing of the books method under Treasury Regulation Section 1.1502-76.
Danaher shall inform Newco of (i) any changes to accounting methods relating to
the Communications Business reflected on a Danaher Consolidated Return, and
(ii) any election filed under Treasury Regulations Section 301.7701-3 with
respect to a Newco Entity.

(ii) Mixed Business Tax Returns. To the extent that the positions taken on any
Mixed Business U.S. Income Tax Return, Mixed Business Non-U.S. Income Tax Return
or Mixed Business Non-Income Tax Return would reasonably be expected to
materially adversely affect the Tax position of the party other than the party
that is required to prepare and file any such Tax Return pursuant to
Section 2.01 or 2.02 (the “Reviewing Party”) for any period after the Closing,
the party required to prepare and file such Tax Return (the “Preparing Party”)
shall prepare the portions of such Tax Return that relates to the business of
the Reviewing Party (the Communications Business or the Danaher Business, as the
case may be) in a manner that is consistent with Past Practice unless otherwise
required by applicable Law and shall provide a draft of such portion of such Tax
Return to the Reviewing Party for its review and comment at least thirty
(30) days prior to the Due Date for such Tax Return, provided, however, that
nothing herein shall prevent the Preparing Party from timely filing any such Tax
Return. In the event that Past Practice is not applicable to a particular item
or matter, the Preparing Party shall determine the reporting of such item or
matter in good faith. The Parties shall negotiate in good faith to resolve all
disputed issues. Any disputes that the Parties are unable to resolve shall be
resolved by the Accounting Firm pursuant to Section 8.01. In the event that any
dispute is not resolved (whether pursuant to good faith negotiations among the
Parties or by the Accounting Firm) prior to the Due Date for the filing of any
such Tax Return, such Tax Return shall be timely filed by the Preparing Party
and the Parties agree to amend such Tax Return as necessary to reflect the
resolution of such dispute in a manner consistent with such resolution.

(b) Procedures relating to Single Business Returns. The Party that is required
to prepare and file any Single Business Return pursuant to Section 2.01(d) or
2.03 (the “Single Business Return Preparing Party”) which reflects Taxes which
are reimbursable by the other Party (the “Single Business Return Reviewing
Party”), in whole or in part, shall (x) unless otherwise required by Law or
agreed to in writing by the Single Business Return Reviewing Party, prepare such
Tax Return in a manner consistent with Past Practice to the extent such items
affect the Taxes for which the Single Business Return Reviewing Party is
responsible pursuant to this Agreement, and (y) submit to the Single Business
Return Reviewing Party a draft of any

 

-12-



--------------------------------------------------------------------------------

such Tax Return (or to the extent practicable the portion of such Tax Return
that relates to Taxes for which the Single Business Return Reviewing Party is
responsible pursuant to this Agreement) along with a statement setting forth the
calculation of the Tax shown due and payable on such Tax Return reimbursable by
the Single Business Return Reviewing Party under Section 2.01(d) or 2.03 at
least thirty (30) days prior to the Due Date for such Tax Return provided,
however, that nothing herein shall prevent the Single Business Return Preparing
Party from timely filing any such Single Business Return. The Parties shall
negotiate in good faith to resolve all disputed issues. Any disputes that the
Parties are unable to resolve shall be resolved by the Accounting Firm pursuant
to Section 8.01. In the event that any dispute is not resolved (whether pursuant
to good faith negotiations among the Parties or by the Accounting Firm) prior to
the Due Date for the filing of any Single Business Return, such Single Business
Return shall be timely filed by the Single Business Return Preparing Party and
the Parties agree to amend such Single Business Return as necessary to reflect
the resolution of such dispute in a manner consistent with such resolution.

(c) Notwithstanding anything to the contrary in this Article II, (i) the portion
of any Tax Return that relates to any Taxes attributable to a Danaher
Disqualifying Action shall be prepared by Danaher in the manner determined by
Danaher in its sole discretion (or, if such Tax Return is required to be
prepared by Newco, be prepared by Newco in the manner determined by Danaher in
its sole discretion), and (ii) the portion of any Tax Return that relates to any
Taxes attributable to a Newco Disqualifying Action shall be prepared by Newco in
the manner determined by Newco in its sole discretion (or, if such Tax Return is
required to be prepared by Danaher, be prepared by Danaher in the manner
determined by Newco in its sole discretion). For the avoidance of doubt, the
foregoing sentence shall apply only to the extent that the Parties shall be
aware of the Danaher Disqualifying Action or the Newco Disqualifying Action at
the time such Tax Return is prepared.

Section 2.05 Straddle Period Tax Allocation. Danaher and Newco shall take all
actions necessary or appropriate to close the taxable year of Newco and each
Newco Entity for all Tax purposes as of the close of the Closing Date to the
extent permissible or required under applicable Law. If applicable Law does not
require or permit Newco or a Newco Entity, as the case may be, to close its
taxable year on the Closing Date, then the allocation of income or deductions
required to determine any Taxes or other amounts attributable to the portion of
the Straddle Period ending on, or beginning after, the Closing Date shall be
made by means of a closing of the books and records of Newco or such Newco
Entity as of the close of the Closing Date; provided that exemptions, allowances
or deductions that are calculated on an annual or periodic basis shall be
allocated between such portions in proportion to the number of days in each such
portion; provided, further, that real property and other property or similar
periodic Taxes shall be apportioned on a per diem basis.

Section 2.06 Timing of Payments. All Taxes required to be paid or caused to be
paid pursuant to this Article II by either Danaher or a Danaher Entity or Newco
or a Newco Entity, as the case may be, to an applicable Taxing Authority or
reimbursed by Danaher or Newco to the other Party pursuant to this Agreement,
shall, in the case of a payment to a Taxing Authority, be paid on or before the
Due Date for the payment of such Taxes and, in the case of a reimbursement to
the other Party, be paid at least two (2) business days before the Due Date for
the payment of such Taxes by the other Party.

 

-13-



--------------------------------------------------------------------------------

Section 2.07 Expenses. Except as provided in Section 8.01 in respect of the
Accounting Firm, each Party shall bear its own expenses incurred in connection
with this Article II.

Section 2.08 Apportionment of Newco Taxes. For all purposes of this Agreement,
but subject to Section 4.03, Danaher shall determine in good faith which Tax
Items are properly attributable to assets or activities of the Communications
Business (and in the case of a Tax Item that is properly attributable to both
the Communications Business and the Danaher Business, the allocation of such Tax
Item between the Communications Business and the Danaher Business). To the
extent that Newo may in good faith disagree with any such apportionment, any
disputes shall be resolved by the Accounting Firm in accordance with
Section 8.01.

ARTICLE III

INDEMNIFICATION

Section 3.01 Indemnification by Danaher. Danaher shall pay, and shall indemnify
and hold Newco harmless from and against, without duplication, (a) all Danaher
Taxes, (b) all Taxes incurred by Newco or any Newco Entity by reason of the
breach by Danaher of any of its representations, warranties or covenants
hereunder, and (c) any costs and expenses related to the foregoing (including
reasonable attorneys’ fees and expenses).

Section 3.02 Indemnification by Newco. Newco shall pay, and shall indemnify and
hold Danaher harmless from and against, without duplication, (a) all Newco
Taxes, (b) all Taxes incurred by Danaher or any Danaher Entity by reason of the
breach by Newco of any of its representations, warranties or covenants
hereunder, and (c) any costs and expenses related to the foregoing (including
reasonable attorneys’ fees and expenses).

Section 3.03 Characterization of and Adjustments to Payments.

(a) For all Tax purposes, Danaher and Newco agree to treat any payment required
by this Agreement (other than payments with respect to interest accruing after
the Closing Date) as either a contribution by Danaher to Newco or a distribution
by Newco to Danaher, as the case may be, occurring immediately prior to the
Closing Date.

(b) Notwithstanding the foregoing, any payment made pursuant to Article III of
this Agreement shall be (i) decreased to take into account the present value of
any Tax Benefit made allowable to the Indemnified Party (or any of its
affiliates) arising from the incurrence or payment of the relevant indemnified
item (which Tax Benefit would not have arisen or been allowable but for such
indemnified item), and (ii) increased to take into account any Tax Cost of the
Indemnified Party (or any of its affiliates) arising from the receipt of the
relevant indemnity payment (but taking into account the present value of all
correlative Tax Benefits resulting from the payment of such Tax Cost). For
purposes of this Section 3.03(b), any Tax Benefit or Tax Cost, as applicable,
shall be determined (i) using the highest marginal rates in effect at the time
of the determination, (ii) assuming the Indemnified Party will be liable for
such Taxes at such rate and has no Tax Attributes at the time of the
determination, and (iii) assuming that any such Tax Benefit is used at the
earliest date allowable by applicable Law. The present value referred

 

-14-



--------------------------------------------------------------------------------

to in the first sentence of this Section 3.03(b) shall be determined using a
discount rate equal to the mid term applicable federal rate in effect at the
time of the payment of the relevant indemnity payment.

Section 3.04 Timing of Indemnification Payments. Indemnification payments in
respect of any liabilities for which an Indemnified Party is entitled to
indemnification pursuant to this Article III shall be paid by the Indemnifying
Party to the Indemnified Party within ten (10) days after written notification
thereof by the Indemnified Party, including reasonably satisfactory
documentation setting forth the basis for, and calculation of, the amount of
such indemnification payment.

ARTICLE IV

REFUNDS, CARRYBACKS, TIMING DIFFERENCE AND TAX ATTRIBUTES

Section 4.01 Refunds and Credits.

(a) Except as provided in Section 4.02, Danaher shall be entitled to all Refunds
of Taxes for which Danaher is responsible pursuant to Article III, and Newco
shall be entitled to all Refunds of Taxes for which Newco is responsible
pursuant to Article III. For the avoidance of doubt, to the extent that a
particular Refund of Taxes may be allocable to a Straddle Period with respect to
which the Parties may share responsibility pursuant to Article III, the portion
of such Refund to which each Party will be entitled shall be determined by
comparing the amount of payments made by a Party to a Taxing Authority or to the
other Party (and reduced by the amount of payments received from the other
Party) pursuant to Articles II and III hereof with the Tax liability of such
Party as determined under Section 2.08, taking into account the facts as
utilized for purposes of claiming such Refund. A Party receiving a Refund to
which the other Party is entitled pursuant to this Agreement shall pay the
amount to which such other Party is entitled within ten (10) days after the
receipt of the Refund.

(b) In the event of an Adjustment relating to Taxes for which one Party is
responsible pursuant to Article III which would have given rise to a Refund but
for an offset against the Taxes for which the other Party is or may be
responsible pursuant to Article III (the “Benefited Party”), then the Benefited
Party shall pay to the other Party, within ten (10) days of the Final
Determination of such Adjustment an amount equal to the amount of such reduction
in the Taxes of the Benefited Party plus interest at the rate set forth in
Section 6621(a)(1) on such amount for the period from the filing date of the Tax
Return that would have given rise to such Refund to the payment date.

(c) Notwithstanding Section 4.01(a), to the extent that a Party applies or
causes to be applied an overpayment of Taxes as a credit toward or a reduction
in Taxes otherwise payable (or a Taxing Authority requires such application in
lieu of a Refund) and such overpayment of Taxes, if received as a Refund, would
have been payable by such Party to the other Party pursuant to this
Section 4.01, such Party shall pay such amount to the other Party no later than
the Due Date of the Tax Return for which such overpayment is applied to reduce
Taxes otherwise payable.

 

-15-



--------------------------------------------------------------------------------

(d) If Newco or any of its Subsidiaries receives a Refund attributable to
Restructuring VAT, or otherwise utilizes the benefits of a payment of
Restructuring VAT (including by way of credit), Newco shall pay, or cause to be
paid, to Danaher, within ten (10) days of the receipt of any such Refund or the
filing of the Tax Return utilizing any such benefit the amount of such
Restructuring VAT to the extent of such Refund, credit or other benefit. For
purposes of determining whether Newco or any of its Subsidiaries have received
such a Refund, credit or otherwise utilized the benefits of a payment of
Restructuring VAT, any refund, credit or other benefit received by Newco or its
Subsidiaries shall be considered to be attributable to Restructuring VAT prior
to any refund, credit or other benefit being considered to be attributable to
other payments of VAT. Newco agrees to claim any refund, offset, credit or other
allowance attributable to Restructuring VAT as soon as reasonably possible and
to furnish to Danaher at Danaher’s request all information, records and
assistance reasonably necessary to verify the amount of any such refund, offset,
credit or other allowance.

(e) To the extent that the amount of any Refund under this Section 4.01 is later
reduced by a Taxing Authority or in a Tax Proceeding, such reduction shall be
allocated to the Party to which such Refund was allocated pursuant to this
Section 4.01 and an appropriate adjusting payment shall be made.

(f) Notwithstanding anything to the contrary in this Agreement, neither Danaher
nor Newco shall be required to pay or cause to be paid any Refund to the other
Party pursuant to this Section 4.01 if the amount of such Refund is less than
$50,000.

Section 4.02 Carrybacks.

(a) The carryback of any loss, credit or other Tax Attribute from any
Post-Closing Period shall be in accordance with the provisions of the Code and
Treasury Regulations (and any applicable state, local or foreign Laws).

(b) Except to the extent otherwise consented to by Danaher or prohibited by
applicable Law, Newco shall elect to relinquish, waive or otherwise forgo the
carryback of any loss, credit or other Tax Attribute from any Post-Closing
Period to any Pre-Closing Period or Straddle Period (a “Carryback”). In the
event that Newco (or the appropriate member of the Newco Group) is prohibited by
applicable Law to relinquish, waive or otherwise forgo a Carryback (or Danaher
consents to a Carryback), Danaher shall cooperate with Newco, at Newco’s
expense, in seeking from the appropriate Taxing Authority such Refund as
reasonably would result from such Carryback, to the extent that such Refund is
directly attributable to such Carryback, and shall pay over to Newco the amount
of such Refund, net of any Taxes imposed on the receipt of such Refund, within
ten (10) days after such Refund is received; provided, however, that Newco shall
indemnify and hold the members of the Danaher Group harmless from and against
any and all collateral Tax consequences resulting from or caused by any such
Carryback, including, without limitation, the loss or postponement of any
benefit from the use of Tax Attributes generated by a member of the Danaher
Group if (i) such Tax Attributes expire unutilized, but would have been utilized
but for such Carryback, or (ii) the use of such Tax Attributes is postponed to a
later taxable period than the taxable period in which such Tax Attributes would
have been utilized but for such Carryback.

 

-16-



--------------------------------------------------------------------------------

Section 4.03 Tax Attributes.

(a) Danaher shall reasonably determine in good faith the allocation of Tax
Attributes arising in a Pre-Closing Period to the Danaher Group and the Newco
Group in accordance with the Code and Treasury Regulations. Danaher shall be
entitled to make any determination as to (A) basis, and (B) valuation, and shall
make such determinations reasonably and in good faith and consistent with Past
Practice, where applicable. Danaher shall consult in good faith with NetScout
regarding such allocation of Tax Attributes and determinations as to basis and
valuation, and shall incorporate any reasonable comments received in writing
from NetScout regarding such allocation and determinations. Danaher and Newco
hereby agree to compute all Taxes for Post-Closing Periods consistently with the
determination of the allocation of Tax Attributes pursuant to this
Section 4.03(a) unless otherwise required by a Final Determination.

(b) To the extent that the amount of any Tax Attribute is later reduced or
increased by a Taxing Authority or Tax Proceeding, such reduction or increase
shall be allocated to the Party to which such Tax Attribute was allocated
pursuant to Section 4.03(a).

Section 4.04 Treatment of Deductions Associated with Equity-Related
Compensation.

(a) Unless otherwise prohibited by applicable Law, from and after the Closing
Date, solely Danaher or any member of the Danaher Group, as the case may be,
shall be entitled to claim any Tax deduction associated with the exercise in any
taxable period of any Danaher stock options or stock appreciation rights by any
Newco Employee.

(b) “Newco Employee” means any person employed or formerly employed by any
member of the Newco Group at the time of the exercise, vesting, settlement
disqualifying disposition or payment, as appropriate.

Section 4.05 Timing Differences. If pursuant to a Final Determination any Tax
Benefit is made allowable to a member of the Newco Group as a result of an
Adjustment to any Taxes for which a member of the Danaher Group is responsible
hereunder (or Tax Attribute of a member of the Danaher Group) and such Tax
Benefit would not have arisen or been allowable but for such Adjustment, or if
pursuant to a Final Determination any Tax Benefit is made allowable to a member
of the Danaher Group as a result of an Adjustment to any Taxes for which a
member of the Newco Group is responsible hereunder (or Tax Attribute of a member
of the Newco Group) and such Tax Benefit would not have arisen or been allowable
but for such Adjustment, Newco or Danaher, as the case may be, shall make a
payment to either Danaher or Newco, as appropriate, within thirty (30) days
following such Final Determination, in an amount equal to the present value of
such Tax Benefit (including any Tax Benefit made allowable as a result of the
payment) determined (i) using the highest marginal rates in effect at the time
of the determination, (ii) assuming the Party to which such Tax Benefit is made
allowable will be liable for Taxes at such rate and has no Tax Attributes at the
time of the determination, and (iii) assuming that the Tax Benefit is used at
the earliest date allowable by applicable Law. The present value referred to in
the preceding sentence shall be determined using a discount rate equal to the
mid term applicable federal rate in effect at the time of the Final
Determination.

 

-17-



--------------------------------------------------------------------------------

ARTICLE V

TAX PROCEEDINGS

Section 5.01 Notification of Tax Proceedings. Within ten (10) days after an
Indemnified Party becomes aware of the commencement of a Tax Proceeding that may
give rise to Taxes for which an Indemnifying Party is responsible pursuant to
Article III, such Indemnified Party shall notify the Indemnifying Party of such
Tax Proceeding, and thereafter shall promptly forward or make available to the
Indemnifying Party copies of notices and communications relating to such Tax
Proceeding. The failure of the Indemnified Party to notify the Indemnifying
Party of the commencement of any such Tax Proceeding within such ten (10) day
period or promptly forward any further notices or communications shall not
relieve the Indemnifying Party of any obligation which it may have to the
Indemnified Party under this Agreement except to the extent that the
Indemnifying Party is actually prejudiced by such failure.

Section 5.02 Tax Proceeding Procedures Generally.

(a) Tax Proceedings relating to Danaher Consolidated Returns, Mixed Business
U.S. Income Tax Returns and Single Business U.S. Income Tax Returns.

(i) Except as provided in Section 5.03, Danaher shall be entitled to contest,
compromise and settle any Adjustment proposed, asserted or assessed pursuant to
any Tax Proceeding with respect to any Danaher Consolidated Return, Mixed
Business U.S. Income Tax Return, or Single Business Return required to be
prepared by Danaher or a Danaher Entity pursuant to Section 2.01, and any such
defense shall be made diligently and in good faith; provided that to the extent
that such Tax Proceeding could materially affect the amount of Taxes for which
Newco is responsible pursuant to Article III, Danaher (A) shall keep Newco
informed in a timely manner of all actions proposed to be taken by Danaher with
respect to such Tax Proceeding (or to the extent practicable the portion of such
Tax Proceeding that relates to Taxes for which Newco is responsible pursuant to
Article III) and (B), shall permit Newco to participate in all proceedings with
respect to such Tax Proceeding (or to the extent practicable the portion of such
Tax Proceeding that relates to Taxes for which Newco is responsible pursuant to
Article III) and shall not settle any such Tax Proceeding without the prior
written consent of Newco, which shall not be unreasonably withheld, delayed or
conditioned.

(ii) Except as provided in Section 5.03, Newco shall be entitled to contest,
compromise and settle any Adjustment proposed, asserted or assessed pursuant to
any Tax Proceeding with respect to any Mixed Business U.S. Income Tax Return or
Single Business Return required to be prepared by Newco or a Newco Entity
pursuant to Section 2.01, and any such defense shall be made diligently and in
good faith; provided that to the extent that such Tax Proceeding could
materially affect the amount of Taxes for which Danaher is responsible pursuant
to Article III, Newco (A) shall keep Danaher informed in a timely manner of all
actions proposed to be taken by Newco with respect to such Tax Proceeding (or to
the extent practicable the portion of such Tax Proceeding that relates to Taxes
for which Danaher is responsible pursuant to Article III) and (B) shall permit
Danaher to participate in all proceedings with respect to such Tax Proceeding
(or

 

-18-



--------------------------------------------------------------------------------

to the extent practicable the portion of such Tax Proceeding that relates to
Taxes for which Danaher is responsible pursuant to Article III) and shall not
settle any such Tax Proceeding without the prior written consent of Danaher,
which shall not be unreasonably withheld, delayed or conditioned.

(b) Tax Proceedings relating to Mixed Business Non-U.S. Income Tax Returns and
Mixed Business Non-Income Tax Returns. The Preparing Party with respect to any
Mixed Business Non-U.S. Income Tax Return or Mixed Business Non-Income Tax
Return shall be entitled to contest, compromise and settle any Adjustment
proposed, asserted or assessed pursuant to any Tax Proceeding with respect to
such Tax Return and any such defense shall be made diligently and in good faith;
provided that the Preparing Party shall (i) keep the Reviewing Party informed in
a timely manner of all actions proposed to be taken by the Preparing Party with
respect to such Tax Proceeding and, (ii) to the extent such Tax Proceeding could
materially affect the amount of Taxes for which the Reviewing Party is
responsible pursuant to Article III, shall permit the Reviewing Party to
participate in all proceedings with respect to such Tax Proceeding (or to the
extent practicable the portion of such Tax Proceeding that relates to Taxes for
which the Reviewing Party is responsible pursuant to Article III) and shall not
settle any such Tax Proceeding without the prior written consent of the
Reviewing Party, which shall not be unreasonably withheld, delayed or
conditioned.

(c) Tax Proceedings relating to Single Business Returns. Except as provided in
Sections 5.02(a) and 5.03, the Indemnifying Party shall be entitled to contest,
compromise and settle any Adjustment proposed, asserted or assessed pursuant to
any Tax Proceeding with respect to any Single Business Return for which the
Indemnifying Party is responsible pursuant to Article III and any such defense
shall be made diligently and in good faith; provided, that the Indemnifying
Party shall keep the Indemnified Party informed in a timely manner of all
actions proposed to be taken by the Indemnifying Party and shall permit the
Indemnified Party to participate in all proceedings with respect to such Tax
Proceeding.

Section 5.03 Tax Proceedings in respect of Disqualifying Actions.

(a) Danaher and Newco shall be entitled to jointly contest, compromise and
settle any Adjustment proposed, asserted or assessed pursuant to any Tax
Proceeding relating to any Taxes attributable to a Newco Disqualifying Action.

(b) Danaher shall be entitled to contest, compromise and settle any Adjustment
proposed, asserted or assessed pursuant to any Tax Proceeding relating to any
Taxes attributable to a Danaher Disqualifying Action; provided, that Danaher
shall keep Newco informed in a timely manner of all actions proposed to be taken
by Danaher and shall permit Newco to participate in all proceedings with respect
to such Tax Proceeding.

 

-19-



--------------------------------------------------------------------------------

ARTICLE VI

TAX-FREE STATUS OF THE DISTRIBUTION

Section 6.01 Representations and Warranties.

(a) Newco. Newco hereby represents and warrants or covenants and agrees, as
appropriate, that the facts presented and the representations made in (i) the
IRS Ruling, (ii) the Opinions, (iii) each submission to the IRS in connection
with the IRS Ruling Request, (iv) the representation letter from Danaher
addressed to Counsel supporting the Opinions, (v) the representation letter from
Newco addressed to Counsel supporting the Opinions and (vi) any other materials
delivered or deliverable by Danaher or Newco in connection with the rendering by
Counsel of the Opinions and the issuance by the IRS of the IRS Ruling (all of
the foregoing, collectively, the “Tax Materials”), to the extent they both
(A) are descriptive of the Newco Group (including the business purposes for each
of the distributions described in the IRS Ruling Request and the other Tax
Materials to the extent that they relate to the Newco Group and the plans,
proposals, intentions and policies of the Newco Group after the Effective Time),
and (B) relate to the actions or non-actions of the Newco Group to be taken (or
not taken, as the case may be) after the Effective Time, are, or will be from
the time presented or made through and including the Effective Time (and
thereafter as relevant) true, correct and complete in all respects.

(b) Danaher. Danaher hereby represents and warrants or covenants and agrees, as
appropriate, that (i) it has delivered complete and accurate copies of the Tax
Materials to Newco and NetScout and (ii) the facts presented and the
representations made therein, to the extent descriptive of (A) the Danaher Group
at any time or (B) the Newco Group at any time at or prior to the Effective Time
(including, in each case, (x) the business purposes for each of the
distributions described in the IRS Ruling Request and the other Tax Materials to
the extent that they relate to the Danaher Group at any time or the Newco Group
at any time at or prior to the Effective Time, and (y) the plans, proposals,
intentions and policies of the Danaher Group at any time or the Newco Group at
any time at or prior to the Effective Time), are, or will be from the time
presented or made through and including the Effective Time (and thereafter as
relevant) true, correct and complete in all respects.

(c) No Contrary Knowledge. Each of Danaher and Newco represents and warrants
that it knows of no fact (after due inquiry) that may cause the Tax treatment of
the Restructuring or the Distribution to be other than the Tax-Free Status of
the Transactions.

(d) No Contrary Plan. Each of Danaher and Newco represents and warrants that
neither it, nor any of its Subsidiaries, has any plan or intent to take any
action which is inconsistent with any statements or representations made in the
Tax Materials.

Section 6.02 Restrictions Relating to the Distribution.

(a) General. Neither Danaher nor Newco shall, nor shall Danaher or Newco permit,
any Danaher Entity or any Newco Entity, respectively, to take or fail to take,
as applicable, any action that constitutes a Disqualifying Action described in
the definitions of Danaher Disqualifying Action and Newco Disqualifying Action,
respectively.

 

-20-



--------------------------------------------------------------------------------

(b) Restrictions. Prior to the first day following the second anniversary of the
Distribution (the “Restriction Period”), Newco:

(i) shall continue and cause to be continued the active conduct of the
Communications Business, in each case taking into account Section 355(b)(3) of
the Code, in all cases as conducted immediately prior to the Distribution;

(ii) shall not voluntarily dissolve or liquidate itself or any Newco Entity
(including any action that is a liquidation for federal income tax purposes);

(iii) shall not (1) enter into any Proposed Acquisition Transaction or, to the
extent Newco has the right to prohibit any Proposed Acquisition Transaction,
permit any Proposed Acquisition Transaction to occur, (2) redeem or otherwise
repurchase (directly or through a Subsidiary) any stock, or rights to acquire
stock, other than repurchases satisfying the requirements of Section 4.05(1)(b)
of Revenue Procedure 96-30, 1996-1 C.B. 696 (as in effect prior to the release
of Revenue Procedure 2003-48, 2003-2 C.B. 86), (3) amend its certificate of
incorporation (or other organizational documents), or take any other action,
whether through a stockholder vote or otherwise, affecting the relative voting
rights of its capital stock (including through the conversion of any capital
stock into another class of capital stock), (4) merge or consolidate with any
other Person (other than pursuant to the Merger and the LLC Merger) or (5) take
any other action or actions (including any action or transaction that would be
reasonably likely to be inconsistent with any representation made in the Tax
Materials), in each case which in the aggregate (and taking into account the
Merger, the LLC Merger and any other transactions described in this
Section 6.02(b)(iii)) would, when combined with any other direct or indirect
changes in ownership of Newco capital stock pertinent for purposes of
Section 355(e) of the Code (including the Merger and the LLC Merger), have the
effect of causing or permitting one or more Persons (whether or not acting in
concert) to acquire directly or indirectly stock representing a Fifty-Percent or
Greater Interest in Newco or would reasonably be expected to result in a failure
to preserve the Tax-Free Status of the Transactions; and

(iv) shall not, and shall not permit any member of the Newco Group, to sell,
transfer, or otherwise dispose of or agree to, sell, transfer or otherwise
dispose (including in any transaction treated for federal income tax purposes as
a sale, transfer or disposition) of assets (including, any shares of capital
stock of a Subsidiary) that, in the aggregate, constitute more than 25% of the
consolidated gross assets of Newco or the Newco Group. The foregoing sentence
shall not apply to (1) sales, transfers, or dispositions of assets in the
Ordinary Course of Business, (2) any cash paid to acquire assets from an
unrelated Person in an arm’s-length transaction, (3) any assets transferred to a
Person that is disregarded as an entity separate from the transferor for federal
income tax purposes or (4) any mandatory or optional repayment (or pre-payment)
of any indebtedness of Newco or any member of the Newco Group. The percentages
of gross assets or consolidated gross assets of Newco or the Newco Group, as the
case may be,

 

-21-



--------------------------------------------------------------------------------

sold, transferred, or otherwise disposed of, shall be based on the fair market
value of the gross assets of Newco and the members of the Newco Group as of the
Closing Date. For purposes of this Section 6.02(b)(iv), a merger of Newco or one
of its Subsidiaries with and into any Person that is not a wholly owned
Subsidiary of Newco or NetScout shall constitute a disposition of all of the
assets of Newco or such Subsidiary.

(c) Notwithstanding the restrictions imposed by Section 6.02(b), during the
Restriction Period, Newco may proceed with any of the actions or transactions
described therein, if (i) Newco shall first have requested Danaher to obtain a
supplemental ruling in accordance with Section 6.03(a) to the effect that such
action or transaction will not affect the Tax-Free Status of the Transactions
and Danaher shall have received such a supplemental ruling in form and substance
reasonably satisfactory to it, (ii) Newco shall have provided to Danaher an
Unqualified Tax Opinion in form and substance reasonably satisfactory to
Danaher, or (iii) Danaher shall have waived in writing the requirement to obtain
such ruling or opinion. For the avoidance of doubt, the presence of a
supplemental ruling, an Unqualified Tax Opinion or a waiver from Danaher shall
not relieve Newco from indemnification obligations otherwise present under
Article III of this Agreement. In determining whether a ruling or opinion is
satisfactory, Danaher may consider, among other factors, the appropriateness of
any underlying assumptions or representations used as a basis for the ruling or
opinion and the views on the substantive merits.

(d) Tax Reporting. Each of Danaher and Newco covenants and agrees that it will
not take, and will cause its respective Subsidiaries to refrain from taking, any
position on any Income Tax Return that is inconsistent with the Tax-Free Status
of the Transactions.

(e) For the avoidance of the doubt, notwithstanding the restrictions set forth
in this Section 6.02, (i) Newco shall be permitted to enter into the Merger and
the LLC Merger, (ii) Merger Sub II shall be permitted to liquidate or merge with
and into NetScout, (iii) Newco may adopt or modify a shareholder rights plan
(and issue stock in accordance therewith) that is described in or similar to the
shareholder rights plan described in Revenue Ruling 90-11, 1990-1 C.B. 10.

Section 6.03 Procedures Regarding Opinions and Rulings.

(a) If Newco notifies Danaher that it desires to take one of the actions
described in Section 6.02(b) (a “Notified Action”), Danaher shall cooperate with
Newco and use its reasonable best efforts to seek to obtain a supplemental
ruling from the IRS or an Unqualified Tax Opinion for the purpose of permitting
Newco to take the Notified Action unless Danaher shall have waived the
requirement to obtain such ruling or opinion. If such a ruling is to be sought,
Danaher shall apply for such ruling and Danaher and Newco shall jointly control
the process of obtaining such ruling. In no event shall Danaher be required to
file any ruling request under this Section 6.03(a) unless Newco represents that
(i) it has read such ruling request, and (ii) all information and
representations, if any, relating to any member of the Newco Group, contained in
such ruling request documents are (subject to any qualifications therein) true,
correct and complete. Newco shall reimburse Danaher for all reasonable costs and
expenses incurred by the Danaher Group in obtaining or seeking to obtain a
ruling or Unqualified Tax Opinion requested by Newco within ten (10) days after
receiving an invoice from Danaher therefor.

 

-22-



--------------------------------------------------------------------------------

(b) Danaher shall have the right to obtain a supplemental ruling or an
Unqualified Tax Opinion at any time in its sole and absolute discretion. If
Danaher determines to obtain such ruling or opinion, Newco shall (and shall
cause each Newco Entity to) cooperate with Danaher and take any and all actions
reasonably requested by Danaher in connection with obtaining such ruling or
opinion (including by making any representation or reasonable covenant or
providing any materials requested by the IRS or the law firm issuing such
opinion); provided, that Newco shall not be required to make (or cause a Newco
Entity to make) any representation or covenant that is untrue or inconsistent
with historical facts, or as to future matters or events over which it has no
control. In connection with obtaining such ruling, Danaher shall apply for such
ruling and shall have sole and exclusive control over the process of obtaining
such ruling. Danaher shall reimburse Newco for all reasonable costs and expenses
incurred by the Newco Group in cooperating with Danaher’s efforts to obtain a
supplemental ruling or Unqualified Tax Opinion within ten (10) days after
receiving an invoice from Newco therefor.

(c) Except as provided in Sections 6.03(a) and (b), following the Effective
Time, neither Newco nor any Newco Subsidiary shall seek any guidance from the
IRS or any other Taxing Authority (whether written, verbal or otherwise) at any
time concerning the Restructuring or the Distribution (including the impact of
any transaction on the Restructuring or Distribution).

ARTICLE VII

COOPERATION

Section 7.01 General Cooperation.

(a) The Parties shall each cooperate fully (and each shall cause its respective
Subsidiaries to cooperate fully) with all reasonable requests in writing
(“Information Request”) from another Party hereto, or from an agent,
representative or advisor to such Party, in connection with the preparation and
filing of Tax Returns (including the preparation of Tax Packages), claims for
Refunds, Tax Proceedings, and calculations of amounts required to be paid
pursuant to this Agreement, in each case, related or attributable to or arising
in connection with Taxes of any of the Parties or their respective Subsidiaries
covered by this Agreement and the establishment of any reserve required in
connection with any financial reporting (a “Tax Matter”). Such cooperation shall
include the provision of any information reasonably necessary or helpful in
connection with a Tax Matter (“Information”) and shall include, without
limitation, at each Party’s own cost:

(i) the provision of any Tax Returns of the Parties and their respective
Subsidiaries, books, records (including information regarding ownership and Tax
basis of property), documentation and other information relating to such Tax
Returns, including accompanying schedules, related work papers, and documents
relating to rulings or other determinations by Taxing Authorities (or, in the
case of any Danaher Consolidated Return or Mixed Business Income Tax Return to
the extent practicable, the portion of such Tax Return that relates to Taxes for
which Newco is responsible pursuant to this Agreement);

 

-23-



--------------------------------------------------------------------------------

(ii) the execution of any document (including any power of attorney) in
connection with any Tax Proceedings of any of the Parties or their respective
Subsidiaries, or the filing of a Tax Return or a Refund claim of the Parties or
any of their respective Subsidiaries;

(iii) the use of the Party’s reasonable best efforts to obtain any documentation
in connection with a Tax Matter; and

(iv) the use of the Party’s reasonable best efforts to obtain any Tax Returns
(including accompanying schedules, related work papers, and documents),
documents, books, records or other information in connection with the filing of
any Tax Returns of any of the Parties or their Subsidiaries (or, in the case of
any Danaher Consolidated Return or Mixed Business Income Tax Return to the
extent practicable, the portion of such Tax Return, documents, books, records or
other information that relates to Taxes for which Newco is responsible pursuant
to this Agreement).

Each Party shall make its employees, advisors, and facilities available, without
charge, on a reasonable and mutually convenient basis in connection with the
foregoing matters.

Section 7.02 Retention of Records. Danaher and Newco shall retain or cause to be
retained all Tax Returns, schedules and work papers, and all material records or
other documents relating thereto in their possession, in each case that relate
to a Pre-Closing Period, until seven years following the Closing Date (the
“Retention Date”). After the Retention Date, a Party intending to destroy any
material records or documents shall provide the other Party with ninety
(90) days’ prior written notice and the opportunity to copy or take possession
of such records and documents. If, prior to the Retention Date, a Party
reasonably determines that any records or documents that it would otherwise be
required to preserve and keep under this Section 7.02 are no longer material in
the administration of any matter under the Code or other applicable Tax Law and
the other Party agrees, then such first Party may dispose of such records or
documents upon ninety (90) days’ prior notice to the other Party. Any notice of
an intent to dispose given pursuant to this Section 7.02 shall include a list of
the records or documents to be disposed of describing in reasonable detail each
file, book, or other record being disposed. The notified Party shall have the
opportunity, at its cost and expense, to copy take possession of such records
and documents.

ARTICLE VIII

MISCELLANEOUS

Section 8.01 Dispute Resolution. In the event of any dispute between the Parties
as to any matter covered by this Agreement, the parties shall appoint a
nationally recognized independent public accounting firm (the “Accounting Firm”)
to resolve such dispute. In this regard, the Accounting Firm shall make
determinations with respect to the disputed items based solely on
representations made by Danaher and Newco and their respective representatives,
and

 

-24-



--------------------------------------------------------------------------------

not by independent review, and shall function only as an expert and not as an
arbitrator and shall be required to make a determination in favor of one Party
only. The Parties shall require the Accounting Firm to resolve all disputes no
later than thirty (30) days after the submission of such dispute to the
Accounting Firm, but in no event later than the Due Date for the payment of
Taxes or the filing of the applicable Tax Return, if applicable, and agree that
all decisions by the Accounting Firm with respect thereto shall be final and
conclusive and binding on the Parties. The Accounting Firm shall resolve all
disputes in a manner consistent with this Agreement and, to the extent not
inconsistent with this Agreement, in a manner consistent with the Past Practices
of Danaher and its Subsidiaries, except as otherwise required by applicable Law.
The Parties shall require the Accounting Firm to render all determinations in
writing and to set forth, in reasonable detail, the basis for such
determination. The fees and expenses of the Accounting Firm shall be borne
equally by the Parties.

Section 8.02 Interest on Late Payments. With respect to any payment between the
Parties pursuant to this Agreement not made by the due date set forth in this
Agreement for such payment, the outstanding amount will accrue interest at a
rate per annum equal to the rate in effect for underpayments under Section 6621
of the Code from such due date to and including the payment date.

Section 8.03 Survival of Covenants. Except as otherwise contemplated by this
Agreement, all covenants and agreements of the Parties contained in this
Agreement shall survive the Effective Time and remain in full force and effect
in accordance with their applicable terms.

Section 8.04 Successors. This Agreement shall be binding on and inure to the
benefit of any successor by merger, acquisition of assets, or otherwise, to any
of the parties hereto (including without limitation any successor of Danaher or
Newco succeeding to the Tax Attributes of either under Section 381 of the Code),
to the same extent as if such successor had been an original party to this
Agreement. As of the Effective Time, this Agreement shall be binding on NetScout
and NetScout shall be subject to the obligations and restrictions imposed on
Newco hereunder, including, without limitation, with respect to the restrictions
imposed on Newco under Section 6.02, and for the avoidance of doubt any
restrictions applicable to Newco shall apply to NetScout mutatis mutandis.

Section 8.05 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced under any Law or as a matter of
public policy, all other conditions and provisions of this Agreement shall
remain in full force and effect. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the Parties to
this Agreement shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the Parties as closely as possible in a mutually
acceptable manner.

Section 8.06 Entire Agreement. Except as otherwise expressly provided in this
Agreement, this Agreement constitutes the entire agreement of the Parties hereto
with respect to the subject matter of this Agreement and supersedes all prior
agreements and undertakings, both written and oral, between or on behalf of the
Parties hereto with respect to the subject matter of this Agreement.

 

-25-



--------------------------------------------------------------------------------

Section 8.07 Assignment; No Third-Party Beneficiaries. This Agreement shall not
be assigned by any Party without the prior written consent of the other Parties
hereto, except that each Party may assign (a) any or all of its rights and
obligations under this Agreement to any of its Subsidiaries and (b) any or all
of its rights and obligations under this Agreement in connection with a sale or
disposition of any of its assets or entities or lines of business; provided,
however, that, in each case, no such assignment shall release such Party from
any liability or obligation under this Agreement. Except as provided in Article
III with respect to indemnified Parties, this Agreement is for the sole benefit
of the Parties to this Agreement and their respective Subsidiaries and their
permitted successors and assigns and nothing in this Agreement, express or
implied, is intended to or shall confer upon any other Person any legal or
equitable right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.

Section 8.08 Specific Performance. In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Agreement, the Party who is or is to be thereby aggrieved shall have the right
to specific performance and injunctive or other equitable relief of its rights
under this Agreement, in addition to any and all other rights and remedies at
law or in equity, and all such rights and remedies shall be cumulative. The
Parties agree that the remedies at law for any breach or threatened breach,
including monetary damages, may be inadequate compensation for any loss and that
any defense in any action for specific performance that a remedy at law would be
adequate is waived. Any requirements for the securing or posting of any bond
with such remedy are waived by the Parties to this Agreement.

Section 8.09 Amendment. No provision of this Agreement may be amended or
modified except by a written instrument signed by the Parties to this Agreement.
No waiver by any Party of any provision of this Agreement shall be effective
unless explicitly set forth in writing and executed by the Party so waiving. The
waiver by any Party of a breach of any provision of this Agreement shall not
operate or be construed as a waiver of any other subsequent breach.

Section 8.10 Rules of Construction. Interpretation of this Agreement shall be
governed by the following rules of construction: (a) words in the singular shall
be held to include the plural and vice versa and words of one gender shall be
held to include the other gender as the context requires; (b) references to the
terms Article, Section, paragraph, clause, Exhibit and Schedule are references
to the Articles, Sections, paragraphs, clauses, exhibits and schedules of this
Agreement unless otherwise specified; (c) the terms “hereof,” “herein,”
“hereby,” “hereto,” and derivative or similar words refer to this entire
Agreement, including the Schedules and Exhibits hereto; (d) references to “$”
shall mean U.S. dollars; (e) the word “including” and words of similar import
when used in this Agreement shall mean “including without limitation,” unless
otherwise specified; (f) the word “or” shall not be exclusive; (g) references to
“written” or “in writing” include in electronic form; (h) provisions shall
apply, when appropriate, to successive events and transactions; (i) the headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement; (j) Danaher and
Newco have each participated in the negotiation and drafting of this Agreement
and if an ambiguity or question of interpretation should arise, this Agreement
shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or burdening either Party by
virtue of the authorship of any of the provisions in this Agreement or any
interim drafts of this Agreement; and (k) a reference to any Person includes
such Person’s successors and permitted assigns.

 

-26-



--------------------------------------------------------------------------------

Section 8.11 Counterparts. This Agreement may be executed in one or more
counterparts each of which when executed shall be deemed to be an original but
all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Agreement by
facsimile or portable document format (PDF) shall be as effective as delivery of
a manually executed counterpart of any such Agreement.

Section 8.12 Coordination with the Employee Matters Agreement. To the extent any
covenants or agreements between the Parties with respect to employee withholding
Taxes are set forth in the Employee Matters Agreement, such Taxes shall be
governed exclusively by the Employee Matters Agreement and not by this
Agreement.

Section 8.13 Confidentiality. The parties hereby agree that the provisions of
the Confidentiality Agreement shall apply to all information and material
furnished by any party or its representatives hereunder (including any
Information and any Tax Returns).

Section 8.14 Expenses. Except as otherwise provided in this Agreement, whether
or not the Distribution or the other transactions contemplated by this Agreement
are consummated, all costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the Party
incurring such costs or expenses. For the avoidance of doubt, all liabilities,
costs and expenses incurred in connection with this Agreement by or on behalf of
Newco or any member of the Newco Group prior to the Effective Time shall be the
responsibility of Danaher and shall be assumed in full by Danaher.

Section 8.15 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to any
choice or conflict of law provision or rule (whether of the State of Delaware or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware.

Section 8.16 Notices. Any notice, demand, claim or other communication under
this Agreement will be in writing and will be deemed to have been given (a) on
delivery if delivered personally; (b) on the date on which delivery thereof is
guaranteed by the carrier if delivered by a national courier guaranteeing
delivery within a fixed number of days of sending; or (c) on the date of
facsimile transmission thereof if delivery is confirmed, but, in each case, only
if addressed to the Parties in the following manner at the following addresses
or facsimile numbers (or at the other address or other number as a Party may
specify by notice to the others):

 

If to: Danaher, to: c/o Danaher Corporation 2200 Pennsylvania Ave., NW - Suite
800W Washington, DC 20037-1701 Attn: Attila Bodi Email: attila.bodi@danaher.com
Facsimile: (202) 419-7676 Attn: Jonathan Schwarz Email:
jonathan.schwarz@danaher.com Facsimile: (202) 419-7668

 

-27-



--------------------------------------------------------------------------------

with a copy to: Skadden, Arps, Slate, Meagher & Flom LLP Four Times Square New
York, New York 10036 Tel: (212) 735-3000 Attention: Joseph A. Coco Thomas W.
Greenberg E-mail: joseph.coco@skadden.com thomas.greenberg@skadden.com
Facsimile: (917) 777-2000 If to: NetScout or Newco, to: NetScout Systems, Inc.
310 Littleton Road Westford, Massachusetts 01886 Attn: Anil K. Singhal, CEO
Email: Anil.Singhal@netscout.com Facsimile: (978) 614-4004 with a copy to:
Baker & McKenzie LLP 660 Hansen Way Palo Alto, CA 94304 Attn: Matthew Gemello
Facsimile: (650) 856-9299 with an additional copy to: Cooley LLP 500 Boylston
Street, 14th Floor Boston, Massachusetts 02116 Tel: (617) 937-2319 Attention:
Miguel J. Vega and Barbara Borden E-mails: mvega@cooley.com bborden@cooley.com
Facsimile: (617) 937-2400

 

-28-



--------------------------------------------------------------------------------

Any notice to Danaher will be deemed notice to all members of the Danaher Group,
and any notice to Newco will be deemed notice to all members of the Newco Group.

Section 8.17 Effective Date. This Agreement shall become effective only upon the
occurrence of the Distribution.

[The remainder of this page is intentionally left blank.]

 

-29-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

Danaher Corporation By

/s/ Daniel L. Comas

Name: Daniel L. Comas Title: Executive VP & CFO Potomac Holding LLC By

/s/ Daniel L. Comas

Name: Daniel L. Comas Title: CFO & Chief Accounting Officer NetScout Systems,
Inc. By

/s/ Anil K. Singhal

Name: Anil K. Singhal Title: Chief Executive Officer